Title: Cotton Tufts to Abigail Adams, 30 June 1787
From: Tufts, Cotton
To: Adams, Abigail


        
          Boston June 30, 1787—
          Dear Mrs. Adams—
        
        I beg you to inform Mrs. Smith, that I have forwarded to Mr Mc.Connell enclosed in a Letter to Miss Margaret Smith the Picture she requested me to send and have reced Information fm. Dr. Crosby of Mr. Mc.Connell’s having recd. my Letter— By Mr. Gorham who lately went to Philadelphia I sent Mr. Adams’s order on Hoñ Thos. Mc.Kean Esq, Mr Mc.Kean was gone on the Circuits—and Mr Gorham failing of seeing him brought it back— it lays on Hand for another Opportunity Mr. Ty——r is somewhere I dont know where—whether at Braintree Boston, or Virginia where it has been said some days since that He intended to settle—But I cant obtain any Settlement from Him— Mr. Doane has repeatedly promised to pay the Debt from his Fathers Estate—but neglects— Lamberts Debt is not yet paid I have ordered the High Sheriff of the County of Lincoln to be sued in Case that Debt is not immediately paid— Our Tender Act operates disagreably with respect to the recovery of Debts—But we must have Patience—it is continued to Jany. next— Great Complaints are made of the Want of Circulation of money & of Inability to pay Taxes, yet our Stile of Living is not reduced to a State that will justify the Complaint. New Houses, new & Large Bridges among which is Penney Ferry are dayly encreasing, one also over Beverly Ferry is petitioned for— New Manufactures, revivals of old and New Improvements in Agriculture & the Spirit of Husbandry encreasing these last are the only remaining Symptoms (I had almost said) of Recovery that are to be seen amonst us— I wrote to Mr. Adams by a Vessell that saild a few Days agone for Bristol—acquainting him that Mr Cranch had been informed by Mr. Borland that Mr Quincy had given up the Thoughts of purchasing his Place and having agreed with Tyler to relinquish his Claims he should wish to sell it— I took the earliest opportunity to give this Information as I suspected from some Enquiries in your former Letters, that you had in Contemplation the purchasing it should an Opportunity present— It is greatly out of Repair—and been much abused by bad Tenants— it may however be purchased at a tolerable good buy—by any Person that stands in Need of it—
        I have executed Your order in Part respecting the purchase of public Securities, have expended £100 sterling & upwards in several purchases of them—and shall proceed as favorable Opportunities present but apprehend that Delay in this Business can be no Detriment as the Prospect here is against their rising and greatly in favour of sinking still lower— There is a Tract of Land adjoyning to yours, owned lately by one Haden decd. laying upon the Hill in the Commons not far distant from John Fields the Tanners—about 56 Acres which may be purchased @ 25s/ per Acre. Mr Cranch has mentioned it to me several Times and wishes to take a part of it—but whether Your Interest will be advanced by further Purchases of Land You are best able to judge, knowing your own future views & Designs &c
        It being Saturday & just proceeding for Weymouth, least Cushing should Sail before my Return, have wrote in Haste omitting sundry Matters which should have mentioned had Time permitted and Am / Your Affectionate Friend & H Ser
        Cotton Tufts
      